      Case 1:20-cv-00687-GLS-DJS Document 7-3 Filed 06/22/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

Association of Jewish Camp Operators,                )
                                                     )
Samuel Werzberger, MD, FAAP,                         )
                                                     )
Ariela Orkaby, MD, MPH,                              )
                                                     )
Beth Statfeld,                                       )
                                                     )
Gail Zahtz,                                          )
                                                     )
                 Plaintiffs,                         )
                                                     )
       v.                                            )    Case No. 1:20-CV-0687 (GLS-DJS)
                                                     )
Andrew M. Cuomo, Governor of the                     )
State of New York, in his official capacity,         )
                                                     )
                                                     )
                 Defendant.                          )
                                                     )

                               DECLARATION OF AVI SCHICK

Pursuant to 28 U.S.C. § 1746, I, Avi Schick, hereby declare as follows:

      1.         I voluntarily and freely make this declaration for use as evidence in support of the

Application for a Temporary Restraining Order and Preliminary Injunction, filed by the

Association of Jewish Camp Operators (the “Association”); Samuel Werzberger MD, FAAP;

Ariela Orkaby Sherman, MD, MPH; Beth Statfeld; and Gail Zahtz (collectively, “Plaintiffs”) in

the above-styled action, for use in any other proceeding in the above-styled action, and for any

other use or purpose authorized by law. I have personal knowledge as to all matters set forth

herein, and I am competent and authorized to make this declaration to the statements and facts

contained herein.
      Case 1:20-cv-00687-GLS-DJS Document 7-3 Filed 06/22/20 Page 2 of 2




      2.       I am counsel for Plaintiffs in the above-captioned case, and I make this declaration

pertaining to Exhibits A to M attached hereto and filed in support of the Motion for Temporary

Restraining Order and Preliminary Injunction.

      3.       I hereby certify that Exhibits A to M are true copies of the original digital sources,

or pertinent excerpts from those sources, with the exception of digitally inserted Exhibit Markings

and pagination added to each Exhibit.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on June

21, 2020.



                                                      Avi Schick
                                                      avi.schick@troutman.com

                                                      Troutman Sanders LLP
                                                      875 Third Avenue
                                                      New York, NY 10022
                                                      (212) 704-6000

                                                      Attorney for Plaintiffs




                                                -2-
